ON MOTION TO QUASH
PER CURIAM.
The State has filed a motion to quash this appeal whereby appellant seeks review of a lower court order denying appellant’s Rule 1.850, 33 F.S.A. motion to vacate judgment and sentence entered pursuant to his guilty plea to a charge of second degree murder.
Appellee’s motion to quash is predicated upon the contention that the grounds asserted for relief by appellant in the present motion to vacate, that is, that he was afforded ineffective assistance by his court-appointed counsel and the claim that his guilty plea was coerced and involuntary, had been interposed by appellant and denied in an earlier motion to vacate, thus rendering the present proceeding successive and therefore interdicted by the language of Rule 1.850.
Our examination of the record herein and exhibits attached to appellee’s motion *439substantiate the successive nature of the instant motion to vacate. In view of these circumstances, we hold that the State’s motion to quash is controlled by the principles stated by this court in Blunt v. State, 203 So.2d 49, and Mitchell v. State, 203 So.2d 676, holding that a motion to vacate which asserts grounds for relief which were decided adversely to the defendant in a prior motion may not be considered by the courts in a subsequent proceeding.
Accordingly, the motion to quash is granted on authority of the cases cited above.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.